Citation Nr: 0815332	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
catarrhal fever.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right shoulder disorder.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder.  

6.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance or on account of being 
housebound.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran does not have residuals of catarrhal fever.  

2.  Bilateral hearing loss was not incurred in active 
service, did not manifest within one year of separation from 
active service, and is not otherwise etiologically related to 
the veteran's active service.  

3.  Tinnitus was not incurred in active service and is not 
otherwise etiologically related to the veteran's active 
service.  

4.  In a June 1991 decision, the Board disallowed a claim for 
service connection for residuals a right shoulder injury.  

5.  Evidence added to the record since the June 1991 Board 
disallowance of a claim for service connection for residuals 
of a right shoulder injury, which is not duplicative or 
cumulative of evidence already of record, does not raise a 
reasonable possibility of substantiating the claim.  

6.  In an unappealed October 1999 rating decision, the RO 
disallowed a claim for service connection for residuals of a 
left knee injury.  

7.  Evidence added to the record since the October 1999 RO 
disallowance of a claim for service connection for residuals 
of a left knee disorder, which is not duplicative or 
cumulative of evidence already of record, does not raise a 
reasonable possibility of substantiating the claim.  

8.  The veteran is not housebound and is not so helpless or 
nearly helpless as to require the regular aid and attendance 
of another person.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
catarrhal fever have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

4.  The June 1991 Board decision that disallowed of a claim 
for service connection for residuals of a right shoulder 
injury is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2007).

5.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for a 
right shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

6.  The October 1999 RO decision that disallowed a claim for 
entitlement to service connection for residuals of a left 
knee injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2007).

7.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

8.  The criteria for special monthly pension based on the 
need for regular aid and attendance of another person or on 
account of being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss and arthritis, may be presumed to have been incurred in 
or aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Hearing loss and tinnitus claims

In October 2004, the veteran filed his current claim for 
service connection for hearing loss and tinnitus.  He 
contends that these disabilities resulted from exposure to 
jackhammer noise while working in a construction unit during 
service more than 50 years ago.  

Service medical records are absent for any reports of hearing 
loss or tinnitus.  A report of separation physical 
examination, dated in November 1945, indicates normal hearing 
as determined by a whispered voice test, and lists NONE as 
disease or defects of the ears.  

These records are evidence against the veteran's claims 
because the records tend to prove that the veteran did not 
have hearing loss or tinnitus at the time of separation from 
service.  

The first mention of a hearing problem is found in a 
transcript of an RO hearing conducted from December 1990.  
This hearing was with regard to a claim for service 
connection for other than hearing loss and tinnitus.  The 
veteran testified that he needed eyeglasses and that he had a 
problem with hearing at times but "I don't have a lot of 
hearing problem."  

In December 2004, the veteran underwent VA audiological 
examination, which confirmed that he has a bilateral hearing 
loss disability and tinnitus.  The existence of the 
disability is not in issue here.  Rather, these claims turn 
on whether the veteran's current hearing loss and tinnitus 
had onset during active service or within a presumptive 
period more than 50 years ago, or are otherwise etiologically 
linked to his service.  

Physical examination in December 2004 was unremarkable.  The 
veteran provided a history that he served with a construction 
unit during service and had exposure to noise from 
jackhammers.  He reported post-service work as a house 
painter; and nonmilitary noise exposure limited to that from 
compressors and occasional recreational shooting.  He also 
indicated a twelve year history of progressive hearing loss 
and tinnitus.  At the time of the December 2004 examination 
the RO had failed to provide the examiner with the veteran's 
claims file.  

Subsequent tot the December 2004 examination, the veteran's 
claims file was made available to the examiner.  In a March 
2005 addendum to the examination report, the examiner 
indicated that he had reviewed the veteran's claims file and 
offered an opinion as to the etiology of the veteran's 
hearing loss and tinnitus.  The examiner opined that it is 
less likely than not that the veteran's hearing loss and 
tinnitus are related to the veteran's service.  He based his 
opinion on the normal hearing shown by the report of medical 
examination at separation from active service.  

The Board affords considerable probative weight to the 
opinion of the VA examiner.  He reviewed the veteran's claims 
medical history and examined the veteran.  His reasoning was 
clear and logical.  Furthermore, the opinion is consistent 
with the record which contains no report of either tinnitus 
or hearing loss until, forty-five years after separation from 
active service.  

As to the veteran's opinion that his current hearing loss and 
tinnitus are related to exposure to jackhammer noise during 
service, the Board finds this opinion is not competent 
evidence.  The veteran does not report that he had symptoms 
of hearing loss or tinnitus during service or within a year 
of separation from service.  Rather he expresses an opinion 
of medical etiology.  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Some quasi-medical questions do lend themselves to the 
opinion of a layperson.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike the diagnoses of varicose veins and a dislocated 
shoulder, the issues in Barr and Jandreau, respectively, 
whether the veteran's current hearing loss and tinnitus, 
first reported over four decades after release from active 
service, are etiologically related to that service or a noise 
heard in service, is a question of too great complexity to 
lend itself to the opinion of a layperson and, therefore, his 
etiology opinion is not competent evidence.  

Service medical records and the opinion of the VA examiner 
who examined the veteran in December 2004 provide 
overwhelming evidence against these granting these claims.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Residuals of catarrhal fever

Service medical records document diagnosis of acute catarrhal 
fever in November 1944.  Following routine treatment, the 
veteran was found fit for duty five days after the diagnosis.  
The November 1945 report of medical examination, just prior 
to separation from active service, does not mention any 
residuals of catarrhal fever.  

Nor is there any post-service mention of residuals of 
catarrhal fever.  In short there is no evidence that the 
veteran has any residuals of catarrhal fever.  

Merely suffering an acute episode of catarrhal fever in 
service some five decades prior to filing a claim is not a 
basis for service connection.  As stated above, the threshold 
requirement to establish service connection is that the 
veteran has the claimed disability.  Here there is no 
evidence of record that the veteran has residuals of 
catarrhal fever.  In the absence of proof of the claimed 
disability there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's claim for service connection must be denied because 
the first essential criterion for the grant of service 
connection, competent evidence of the disability for which 
service connection is sought, has not been met. 

The November 1945 report of examination and the sixty years 
without evidence of symptoms of or treatment for residuals of 
catarrhal fever is evidence against a finding that the 
veteran has the claimed disability.  There is no evidence to 
the contrary.  Hence, service connection for residuals of 
catarrhal fever must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Left knee and right shoulder claims

In a March 1988 rating decision, the RO first denied service 
connection for right shoulder and left knee disorders.  The 
basis for those denials was that, although the veteran had 
arthritis at the time of the March 1988 decision, no right 
shoulder disorder or left knee disorder was shown to have had 
its onset during service or to have manifested until after 
many years after separation from service.  

After reopening these claims, the Board denied the claims on 
the merits in a December 1991 decision.  The basis for the 
denials was that the veteran's left knee and right shoulder 
disorders were not incurred in or aggravated during his 
service.  That decision became final on the date it was 
issued.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

In October 1999, the RO disallowed the veteran's claim for 
service connection for a left knee disorder, finding that new 
and material evidence had not been submitted to reopen the 
previously disallowed claim.  By letter and an enclosed VA 
Form 4107, dated that same month, the RO informed the veteran 
of the decision and of his appellate rights.  He did not 
appeal; hence the decision became final.  38 U.S.C.A. 
§ 7105(c);  38 C.F.R. § 20.1103.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

Ultimately, the basis for denial of service connection for a 
right shoulder and a left knee disorder was that an 
etiological connection to service had not been shown.  In 
order to reopen the claims for service connection for right 
shoulder and left knee disorders, new and material evidence 
must have been added to the record since June 1991, and 
October 1999, respectively, showing this relationship.  

Evidence added to the record since these final decisions 
consists of VA outpatient treatment records, a form from the 
veteran's representative signed by "W.B.", M.D., treatment 
records from the W.B. Carrell Memorial Clinic, an operation 
report from Baylor University Medical Center, and letters 
from "P.F.", M.D.  This is new evidence.  However, this new 
evidence is absent for any statements relating the veteran' s 
left knee or right shoulder to his service and, as such, does 
not raise any possibility of substantiating his claims as 
these reports to not indicate a problem associated with 
service.  Hence, the evidence is not material evidence.  

As no new and material evidence has been added to the record 
since the last final denials of his claims for service 
connection for a left knee and right shoulder disorders, the 
claims may not be reopened.  

Special monthly pension

The veteran has no service connected disabilities.  However, 
since July 1985, he has been in receipt of a nonservice 
connected disability pension.  Increased pension is payable 
to a veteran by reason of need for aid and attendance or by 
reason of being housebound.  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.  Need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
aid and attendance of another person.  38 C.F.R. § 3.351(b).  
A veteran will be considered in need of regular aid and 
attendance if he or she is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less or is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351.  

38 C.F.R. § 3.352(a) specifies the following criteria to be 
considered in determining whether the veteran is in need of 
the regular aid and attendance of another person: the 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without such aid; the inability of the veteran 
to feed himself through the loss of coordination of upper 
extremities or through extreme weakness; the inability to 
attend to the wants of nature; or an incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from the hazards or dangers incident 
to his daily environment. 

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R.  § 3.352(a) be 
found to exist to establish eligibility for aid and 
attendance and that such eligibility required at least one of 
the enumerated factors be present.  The Court added that the 
particular personal function which the veteran was unable to 
perform should be considered in connection with his or her 
condition as a whole and that it was only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Id. 

The record is absent for any evidence that the veteran is 
blind or nearly blind and he does not claim to be blind.  Nor 
is there any evidence that the veteran is confined to a 
nursing home because of physical or mental disability or that 
he is housebound.  
Finally, there is no evidence of record of any of the 
criteria specified in 38 C.F.R. §3.352(a).  In short, there 
is little evidence favorable to the veteran's claim.  

Indeed, the only evidence submitted to support this claim is 
evidence against the claim.  A "TVC-16" STATEMENT OF 
ATTENDING PHYSICIAN form received in November 2004 is offered 
in support of the veteran's claim.  This form, signed by 
"W.B.", M.D. indicates that the veteran is not housebound 
and is not in need of the aid and attendance of someone else 
in ordinary activities of daily living, providing evidence 
against this claim.  As a history, the physician indicated 
that the veteran has low back pain and difficulty with his 
knees.  

As all medical evidence of record shows that the veteran is 
not housebound and does not need the aid and attendance of 
another person, his claim for special monthly pension must be 
denied.  There is no evidence favorable to this claim.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In March 2006, a notice letter was sent to the veteran that 
addressed all four VCAA notice elements as applicable to 
assignment of disability ratings and effective dates.  This 
letter informed the veteran of what evidence was required to 
substantiate these elements and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

However, the March 2006 letter was not sent prior to the 
initial unfavorable adjudication by the RO.  Nor has there 
been a subsequent readjudication.  Hence, this timing defect 
has not been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
RO's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the RO) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

Regardless, the timing error of the March 2006 letter amounts 
to harmless error.  In that regard, because service 
connection is not being granted for any claim on appeal, no 
rating or effective date will be assigned.  

In a recent case, the Court explained the requirements for 
VCAA notice for increased rating claims.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  That decision addressed 
claims for increased evaluations for service connected 
disability.  The veteran has no service connected disability 
but rather sought an increase in nonservice connected pension 
benefits based on a claimed need for the aid and attendance 
of another person.  Nonservice connected pension benefits, 
under Title 38, Chapter 15, of the United States Code, do not 
depend upon application of the same criteria as service 
connected disability compensation benefits.  The differences 
are so significant that the Board finds that the requirements 
explained by the Court in this recent case are not applicable 
to this claim for an increase in pension benefits.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letters sent to the veteran In November 2004 and 
February 2005 that fully addressed all four notice elements 
and was sent prior to the initial RO decision in this matter.  
The November 2004 letter informed the veteran of what 
evidence was required to substantiate the claims for service 
connection and of the veteran's and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  
This letter included the criteria for reopening his 
previously denied claims, and information concerning why the 
claims were previously denied.  

The February 2005 letter satisfied the VCAA duty to notify as 
to the veteran's claim for increased pension due to the need 
for regular aid and attendance of another person or being 
housebound.  This letter told the veteran of the requirements 
for substantiating that claim and informed him of his and 
VA's respective duties in obtaining evidence.  He was also 
asked to submit evidence and/or information in his possession 
to the RO.  

Based on the above, the Board finds that VA has met its duty 
to notify under the VCAA, other than the harmless error 
already discussed.  Additional VCAA notice is not required in 
this case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  Associated with the claims file are a 
form from the veteran's representative, signed by "W.B.", 
M.D.; treatment records from the W.B. Carrell Memorial 
Clinic; an operation report from Baylor University Medical 
Center; and letters from "P.F.", M.D.  The veteran was 
afforded a VA audiology examination in December 2004.  

VA examinations have not been afforded the veteran with 
regard to his claims to reopen previously disallowed claims 
for left knee and right shoulder disorders.  Because new and 
material evidence has not been submitted to reopen these 
claims, VA has no duty to provide a medical examination or 
obtain a medical opinion with regard to these claims.  See 38 
3.159(c)(4)(iii).  

As to his claim for increased pension for aid and attendance 
of another person, the evidence of record is sufficient for 
the Board to adjudicate his appeal.  Competent medical 
evidence submitted by the veteran specifically indicates that 
he is not housebound and does not require the aid and 
attendance of another person.  A medical examination and/or 
medical opinion is not necessary for the Board to adjudicate 
the appeal of this issue.  

Finally, no examination was afforded the veteran with regard 
to his claim for service connection for residuals of dengue 
fever.  However here is no evidence that the veteran has 
residuals of dengue fever.  For this reason, the Board 
declines to provide an examination or obtain a medical 
opinion as to this issue.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


